Conley Byrd, Justice. Appellants William G. Hinkle and Kenneth Hinkle were convicted of robbery allegedly committed upon Mr. and Mrs. Leeland Sartin on January 8, 1967. The jury in finding them guilty assessed their punishment at 15 years in the penitentiary. For reversal appellants rely only upon one point. — i. e., the State failed to sustain its burden of proving appellants guilty beyond a reasonable doubt. The testimony of Officers R. D. Bentley and A. O. Evans of the Little Rock Police Department shows that a robbery was committed at No. 39 Robinwood in Little Rock on January 8, 1967. Mrs. Gladys Sartin testified that the Sartins were having dinner around 5:00 P.M. when she noticed someone outside. When her husband went to answer the door, the two defendants came in, one had a shotgun and the other a pistol. The pistol was placed at her temple and the shotgun in her husband’s stomach. Within two or three minutes the defendants blindfolded, gagged and tied the Sartins with wire and tape. Mr. Leeland Sartin testified that approximately 5:30 P.M. on January 8, 1967, while he and his wife were eating dinner, the appellants rang his doorbell. He then gave the same description of the guns and the tying up that his wife gave. Mr. Sartin testified that jewelry taken was worth $7,000 or $8,000, a fur coat was worth about $5,000 and, according to his best estimate, $200 or $300 in cash was taken from his billfold. Both Mr. and Mrs. Sartin identified the appellants in the courtroom as being the two men who robbed them, and both testified about the articles taken in the robbery. Under these circumstances we hold there was ample evidence to sustain the jury’s verdict. Affirmed.